January 12, 2017 ADVANTAGE FUNDS, INC. -Dreyfus Global Real Return Fund SUPPLEMENT TO CURRENT SUMMARY AND STATUTORY PROSPECTUS Effective June 30, 2016, Newton Capital Management Limited, the fund’s sub-adviser, changed its name to “Newton Investment Management (North America) Limited.” All information in the fund’s summary prospectus and statutory prospectus relating to “Newton Capital Management Limited” or “Newton” now relates to Newton Investment Management (North America) Limited. 6278STK0117
